Citation Nr: 0014328	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition of the deceased 
veteran's son as a "child" on the basis of permanent 
incapacity for self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1937 to 
December 1945.  He died in November 1952.  The appellant is 
the deceased veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated June 21, 1999, which vacated a 
January 1997 Board decision and remanded the matter for 
further development.  The present issue arose from a March 
1974 decision of the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which was 
appealed but not finally adjudicated.


FINDINGS OF FACT

1.  In November 1953 the RO denied the appellant's claim for 
entitlement to recognition as a "child" on the basis of 
permanent incapacity for self-support before attaining the 
age of 18.

2.  Evidence added to the claims file since the November 1953 
RO decision includes significant information not previously 
considered which bears directly and substantially upon 
specific matters under consideration.

3.  The record includes medical evidence stating the 
appellant was incapable of self-support prior to attaining 
the age of 18.


CONCLUSIONS OF LAW

1.  The November 1953 rating decision which denied the 
appellant's claim for recognition as a "child" on the basis 
of permanent incapacity for self-support before attaining the 
age of 18 is final.  Veteran's Regulation No. 2(a), pt. II, 
par. III; VA Regulation 1008 (currently 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 20.1103 
(1999)).

2.  Evidence submitted since the November 1953 RO decision in 
support of the appellant's application to reopen the claim 
for recognition as a "child" on the basis of permanent 
incapacity for self-support before attaining the age of 18 is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The claim of entitlement to recognition as a "child" on 
the basis of permanent incapacity for self-support before 
attaining the age of 18 is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Factual Background
Pertinent Evidence of Record in November 1953

A November 1949 report of examination from the Chicago public 
school system indicated that the appellant was born on July 
[redacted] 1935, that he contracted polio in 1946, and that he was 
out of school until he entered Gompers School for the 
Handicapped in September 1947.  It was noted that he had been 
paralyzed from the neck down at first but had recovered use 
of all muscles except the left leg, that he wore a long leg 
brace and used crutches, but that his flail left leg did not 
prevent him from extensive after-school activity.

A January 1953 private medical opinion from Dr. A.O.S. stated 
the appellant was physically handicapped beyond the power of 
earning his own livelihood.  It was noted that he wore a 
brace on one leg, that he had bad curvature of the spine, and 
that he was unable to get on and off of street cars.

During a July 1953 VA examination the appellant reported that 
he contracted poliomyelitis involving the left leg and back 
in 1946, that he wore a full length leg brace, and that his 
left lower extremity was extremely weak.  Physical 
examination revealed marked scoliosis of the entire spine 
with convexity to the right.  There was flattening and marked 
muscle atrophy of the entire left side including the scapular 
region.  He stood with his left heel elevated from the floor 
about 1 inch.  The left side of the body was curved in and 
the right side was slightly rounded due to the scoliosis.  He 
was unable to do forward bending.  There was very little 
active motion in the left lower extremity, including the left 
hip.  Active motion of the right lower extremity was fairly 
good.  X-rays revealed poliomyelitis, bulbar type, including 
the thorax and both lower extremities, with marked spinal 
deformity, atrophy and weakness.

Neurological examination noted the appellant used two 
crutches and a left long leg brace, with a drop foot brace in 
the lower part of the long leg brace.  The upper extremities 
were found to be powerful and the muscles were very large.  
There was definite atrophy of both lower extremities.  It was 
noted he was able to get in and out of the car, to drive, to 
ambulate with crutches, and that he was able to sit fairly 
erect and to dress and undress himself without assistance.  
It was also noted that he was able to manipulate himself 
quite easily by the use of his crutches and that he did not 
need assistance feeding himself, taking care of his personal 
hygiene or getting about the room.  The diagnoses included 
anterior poliomyelitis manifested by marked weakness in the 
left lower leg, moderate weakness in the right lower leg, and 
dorsal-lumbar scoliosis.

A September 1953 field investigation found the appellant was 
able to ascend and descend steps with ease, that he had a 
license to drive a car with automatic clutch, gas controls, 
and a dimmer switch on the steering post, and that he was 
able to get on and off buses and streetcars without 
assistance or visible effort.  Interviews with school 
employees indicated that the appellant had a long record of 
non-cooperation with school authorities, that he refused to 
study and as a result failed all his classes, and that this 
failure was not due to any physical or mental defect.  It was 
noted that the appellant had hitch-hiked from Chicago to 
California on his own using the brace and crutch.

In November 1953 the RO denied the appellant's claim for 
recognition as a "child" on the basis of permanent 
incapacity for self-support before attaining the age of 18.  
The record reflects the RO notified the appellant of that 
decision and his appellate rights but that no appeal was 
filed.

Pertinent Evidence Added to the Record After November 1953

In December 1953 the RO received an opinion from Dr. A.O.S. 
stating the appellant was very badly crippled from polio, 
that it was with great difficulty that he was able to 
ambulate on crutches, and that he was unable to sit in a 
chair for any length of time.  It was the physician's opinion 
that because of physical and mental disorders the appellant 
would never be able to become self sustaining.

Subsequently the RO received school medical records dated 
from September 1947 to January 1952, Wesley Memorial Hospital 
records dated from September 1946 to February 1947, records 
from the Chicago Board of Education, private medical 
statements dated in November 1973 and May 1995, West Covina 
Medical Center records dated from September 1983 to March 
1995, statements in support of the claim, and personal 
hearing testimony.

Analysis

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim VA must reopen the claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  See Reyes 
v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required that in 
order to reopen a finally denied claim there be a reasonable 
possibility that new evidence, when viewed in the context of 
all the evidence, both old and new, would change the prior 
outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated this standard on the grounds that it 
could impose a higher burden on a veteran than imposed by 
38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); see also Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).

In this case, in light of the Hodge decision, the Board finds 
new and material evidence has been submitted which is 
sufficient to reopen the claim for entitlement to recognition 
as a "child" on the basis of permanent incapacity for self-
support before attaining the age of 18.  The Board notes that 
the medical evidence added to the record after November 1953 
includes significant information not previously considered 
which bears directly and substantially upon specific matters 
under consideration.  

With respect to the issue of reopened claims, the Court held 
that even assuming that newly presented evidence was material 
a reopened claim could be denied in the clear absence from 
the total record of a required element of a well-grounded 
claim.  Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  Therefore, this matter is addressed in the 
following section of this decision.

Well Grounded Claim

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the Federal Circuit held that 
under 38 U.S.C. § 5107(a) VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

VA law provides that the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.57 (1999).

The Court has held that in assessing eligibility for 
recognition as a "child" for VA purposes the focus of 
analysis must be on the condition at the time of the 18th 
birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993). 

In this case, the Board notes that competent medical evidence 
has been submitted which stated, in essence, that the 
appellant was incapable of self-support prior to attaining 
the age of 18.  Therefore, the Board finds the appellant has 
submitted a well-grounded claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to recognition as a "child" on the 
basis of permanent incapacity for self-support before 
attaining the age of 18, the claim is reopened.

The claim of entitlement to recognition as a "child" on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 is well grounded.  To this extent, 
the appeal is granted.


REMAND

Because the claim of entitlement to recognition as a 
"child" on the basis of permanent incapacity for self-
support before attaining the age of 18 is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159 (1999); Murphy, 1 Vet. App. 78.

The record reflects the appellant has been receiving 
Department of Health and Human Services, Social Security 
Administration (SSA) benefits since January 1957.  The 
appellant contends that records associated with that claim 
exist which are pertinent to the matter on appeal.  The Court 
has held that where there is actual notice a claimant is 
receiving SSA benefits VA should acquire a copy of the 
decision granting such benefits and any supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
3 (1992).  If available, this information should be 
associated with the claims file for an adequate 
determination.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The RO should obtain from SSA the 
records related to the appellant's claim 
for benefits, including any available 
medical records.  All pertinent 
information received should be associated 
with the claims file.

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue on appeal de novo.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


